FILED
                           NOT FOR PUBLICATION                              FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50332

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00066-GHK-3

  v.
                                                 MEMORANDUM *
PEDRO MARCOS-MARCOS, AKA
Chino, AKA Pedro Marcos,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                  George H. King, Chief District Judge, Presiding

                           Submitted February 11, 2013 **
                               Pasadena, California

Before: KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The sentence was not rendered unreasonable because it was greater than his

co-defendants’ sentences. The need to avoid unwarranted sentence disparity is

only one factor the judge must consider. United States v. Vasquez, 654 F.3d 880,

886 (9th Cir. 2011) (citations omitted). Significant differences existed between

Marcos-Marcos and his co-defendants.




      The district court did not take improper judicial notice of the facts of another

alien smuggling case. It did not take judicial notice of any facts, but merely

reflected, as is appropriate, upon how this case compared in severity with others.




      There is no support in the record for the contention that the district court did

not understand its discretion under Kimbrough v. United States, 552 U.S. 85

(2007). Absent some contrary indication in the record, we assume that district

judges understand the law. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).




      AFFIRMED.




                                          2